Title: Notes on Debates, 18 March 1783
From: Madison, James
To: 


Teusday March 18.
On the report of the Committee to whom the 3 paragraphs of the report on revenues (see March 6). had been recommitted, the said paragraphs were expunged so as to admit the following amendment which took place without opposition, viz
“Resolved that it be recommended &c &c (see 1st. ¶)

Dolr.
Upon all rum of Jamaica proof per Gallon4/90
Upon all other spirituous liquors3/90
Upon Madeira wine12/90
Upon the wines of Lisbon, Oporto, those called Sherry}6/90
& upon all French wines
Upon the wines called Malaga or Teneriff5/90
Upon all other wines4/90
Upon common Bohea Tea perlb.6/90
Upon all other Teas24/90
Upon pepper perlb.3/90
Upon Brown Sugar perlb½/90
Upon loaf Sugar2/90
Upon all other Sugars1/90
Upon Molasses per Gallon1/90
Upon Cocoa & Coffee perlb1/90
Upon salt after the war per Bushel1/8

And upon all goods except arms, ammunition & cloathing or other articles
   
   The other exception as to Cards & wire for making them &c. was struck out unanimously on the motion of Mr. Clarke; being considered as no longer necessary & contrary to the general policy of encouraging necessary manufactures among ourselves.

 imported for the use of the U. S. a duty of 5 perCt. ad valorem: provided that there be allowed a bounty of ⅛ of a dollar for every Quintal of dried fish exported from these U. S. and a like sum for every Barrel of pickled fish, beef or pork, to be paid or allowed to the exporter thereof at the port from which they shall be so exported.
The arguments urged by Mr. Wilson in behalf of his motion [see Journal] for a land tax of ¼ of a dollar per 100 Acres, other than those heretofore generally urged were that it was more moderate than had been paid before the revolution & it cd. not be supposed the people wd grudge to pay as the price of their liberty what they formerly paid to their oppressors; that if it was unequal, this inequality wd. be corrected by the States in other taxes, that as the tax on trade would fall cheifly on the inhabitants of the lower Country who consumed the imports, the tax on land wd. affect those who were remote from the Sea & consumed little;
On the opposite side it was alledged that such a tax was repugnant to the popular ideas of equality & particularly wd. never be acceded to by the S. States, at least unless they were to be respectively credited for the amount; and if such credit were to be given, it wd. be best to let the States chuse such taxes as would best suit them.
A letter came in & was read from the Secry. of For Affrs. stating the perplexing alternative to which Congs. were reduced by the secret article relating to West Florida either of dishonoring themselves by becoming a party to the concealment or of wounding the feelings & destroying the influence of our Ministers by disclosing the article to the French Court: and proposing as advisable on the whole
1. that he be authorized to communicate the article in question to The French Minister in such manner as wd. best tend to remove unfavorable impressions which might be made on the Ct. of F. as to the sincerity of Congress or their Ministers.
2. That the sd. Ministers be informed of this communication, and instructed to agree that the limit for W. F. proposed in the separate article be allowed to whatever power the said Colony may be confirmed by a Treaty of peace.
3. That it be declared to be the sense of Congress that the preliminary articles between U. S & G. B. are not to take effect untill peace shall be actually signed between the Kings of F. & G. B.
   
   This was meant to guard agst. a construction that they were to take effect when peace sd. be agreed on by those powers, & the latter be ready to sign, altho the former sd. be restrained untill the other parties sd. be ready for signing



Ordered that tomorrow be assigned for the consideration of the said letter.
